          Case 6:19-mj-00050-JDP Document 18 Filed 09/11/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     CELESTE TAYLOR
 7
 8                                        IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 6:19-mj-00050-JDP
12                             Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE
13    vs.
                                                         Date: November 4, 2020
14    Celeste Taylor,                                    Time: 10:00 a.m.
                                                         Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Celeste Taylor, hereby stipulate and jointly move this Court to continue Ms. Taylor’s
20   status conference from September 16, 2020 until November 4, 2020.
21              The parties are actively working to reach a settlement agreement. Ms. Taylor has pending
22   matters in the State of California and the State of Illinois. The records and/or resolutions of those
23   matters are critical to reaching a settlement agreement in the instant case. Unfortunately ongoing
24   COVID-19 closures have caused significant delays, in that courts in both jurisdictions have not
25   complied with requests for information. The undersigned defense counsel requests that Ms.
26   Taylor’s status conference be continued until November 4, 2020 in order to gather the necessary
27   information and reach a settlement agreement. The Government does not object.
28   //

     ddA
       Taylor - Stipulation to Continue                   -1-
       Status Conference and Order
        Case 6:19-mj-00050-JDP Document 18 Filed 09/11/20 Page 2 of 3


 1                                        Respectfully submitted,
 2                                        McGREGOR SCOTT
                                          United States Attorney
 3
 4   Dated: September 10, 2020            /s/ Sean Anderson
                                          Sean Anderson
 5                                        Acting Legal Officer
                                          National Park Service
 6                                        Yosemite National Park
 7
 8   Dated: September 10, 2020            HEATHER E. WILLIAMS
                                          Federal Defender
 9
10                                        /s/ Benjamin A. Gerson
                                          BENJAMIN A. GERSON
11                                        Assistant Federal Defender
                                          Attorney for Defendant
12                                        Celeste Taylor
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Taylor - Stipulation to Continue     -2-
       Status Conference and Order
        Case 6:19-mj-00050-JDP Document 18 Filed 09/11/20 Page 3 of 3


 1                                                ORDER
 2              Good cause appearing, the above stipulation to continue case 6:19-mj-00050 JDP until
 3   November 4, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:          September 10, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Taylor - Stipulation to Continue               -3-
       Status Conference and Order
